VAUGHN, Chief Judge.
Although we do not concede the correctness of the judge’s conclusion that the informant was an agent of the State or the legal consequence thereof if he had been, it is not necessary to reach that question in order to dispose of this appeal.
A search made pursuant to a valid search warrant is prima facie evidence of the reasonableness of the search within the meaning of the Fourth Amendment. State v. Turnbull, 16 N.C. App. 542, 192 S.E. 2d 689 (1972). A search warrant is presumed to be valid unless irregularity appears on its face. State v. Spillars, 280 N.C. 341, 185 S.E. 2d 881 (1972). If defendants had evidence to rebut the presumption of validity of the warrant, it was their obligation to go forward with their evidence. State v. Gibson, 32 N.C. App. 584, 233 S.E. 2d 84 (1977). That evidence must be presented at a hearing. G.S. 15A-977(d). Testimony at the hearing must be under oath. Id.
*598Defendants offered no testimony at the hearing. There is, therefore, not a shred of evidence to indicate that the informant obtained the information he supplied the police by any means that are offensive to the Constitution of the United States or the Constitution of the State of North Carolina.
The order allowing defendants’ motion to suppress is reversed.
Reversed.
Judges Wells and Whichard concur.